Exhibit 10.20

 

LOGO [g318033dsp001.jpg]   NICHOLAS FINANCIAL, INC.   Automobile Dealer Retail
Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 30 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 30
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.   Dealer:  

 

By:  

 

  By:  

 

Date:  

 

  Date:  

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

1 STOP MOTORSPORTS

123 AUTO LLC

12K & UNDER MOTORS

1ST CHOICE CAROLINA CARS

1ST CLASS AUTO SALES

1ST PLACE AUTO SALES INC

247 AUTO SALES

27 AUTO SALES INC. OF LEON

2ND GEAR MOTORS

360 MOTOR CORP

360 SMART CAR INC

4042 MOTORSPORTS LLC

411 AUTO SALES INC

5 STAR INDY AUTO LLC

60 WEST AUTO SALES LLC

7 CITIES AUTOS AND CYCLES

816 AUTO LLC

83 AUTO SALES LLC

9TH AVENUE AUTOMOTIVE

A & D MOTORS SALES CORP

A & D MOTORS, INC.

A & M AUTOMOTIVE GROUP INC

A & S AUTOSALES LLC

A 2 Z AUTOS

A CAR LOT INC

A LUXURY AUTO

A PLUS CAR SALES & RENTALS INC

A.R.J.’S AUTO SALES, INC

A.Z. AUTOMOTIVE INC

A-1 AUTO & TRUCK SALES INC

A-1 AUTO PLEX LLC

A-1 AUTOMOTIVE GROUP CORP

AAC-ASSISTIVE AUTOMOTIVE

AACC AUTO CAR SALES, INC

ABBY’S AUTOS, INC.

ABC AUTO SALE CORP

ABC AUTO TRADE USA, LLC

ACADEMY CARS INC

ACCESS AUTO INC

ACCU-CAR EXPO INC

ACCURATE AUTO GROUP INC

DEALER NAME

ACTION AUTO SALES

ACTION AUTO SALES INC

ACTION NOW AUTO SALES LLC

ACTIVE AUTO SALES

ACTIVE AUTO SALES LLC

ADAMS AUTO GROUP

ADAMS AUTO SALES INC

ADAMSON FORD LLC

ADDISON AUTO GROUP

ADVANCE AUTO WHOLESALE, INC.

ADVANCED AUTO BROKERS, INC.

ADVANTAGE USED CARS

ADVENTURE AUTO INC.

ADVENTURE SUBARU LLC

AE UNIVERSAL MOTORS

AEG AUTO LLC

AFFORDABLE AUTO MOTORS, INC

AFFORDABLE AUTO SALES OF

AFFORDABLE AUTO SALES OF TAMPA

AFFORDABLE USED CARS & TRUCKS

AIR WALK AUTO LLC

AJ’S AUTO

AJ’S AUTO IMPORTS

AK IMPORTS AUTO SALES

AL PIEMONTE SUZUKI INC

AL PIEMONTE’S ARLINGTON HEIGHT

ALABAMA AUTO MALL, LLC

ALABAMA BETTER CARS LLC

ALAN BESCO CARS AND TRUCKS

ALB AUTO SALE LLC

ALBANY MITSUBISHI

ALBANY QUALITY CARS LLC

ALEJANDRO FINANCIAL LLC

ALFA AUTO MALL LLC

ALFA MOTORS

ALL ABOUT AUTO’S INC

ALL AMERICAN AUTO MART

ALL AMERICAN AUTO SALES

ALL AMERICAN CAR COMPANY

ALL CITY AUTO SALES

ALL MAKES AUTO SALES INC

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

ALL SEASON AUTO SALES LLC

ALL SEASONS AUTO SALES

ALL STAR AUTO LLC

ALL STAR DODGE CHRYSLER JEEP

ALLAN VIGIL FORD

ALLEN AUTOMOTIVE

ALLIANCE AUTO SALES LTD

ALLSTAR MOTORS, INC.

ALLSTATE LEASING & SALES INC

ALM MALL OF GEORGIA

ALPHA MOTORS LLC

ALTERNATIVES

AMAZING GRACE AUTOMOTIVE

AMERICAN AUTO SALES WHOLESALE

AMERICAR, INC.

AMERIFIRST AUTO CENTER, INC.

AMOS AUTOMOTIVE LLC

AMS CARS

AMTEX SERVICES INC

ANASTOS MOTORS INC

ANDERSON FORD OF ST JOSEPH LLC

ANDERSON MOTORS

ANDY MOHR BUICK PONTIAC GMC

ANDY MOHR CHEVROLET, INC.

ANDY MOHR NISSAN, INC.

ANDYS AUTO SALES

ANEW AUTO SALES LLC

ANTHONY PONTIAC GMC BUICK INC

ANY CAR USA

APPLE FINANCE CO INC

APPROVAL AUTO CREDIT INC.

APPROVED AUTOS LLC

AR MOTORSPORTS INC

ARA EXECUTIVE AUTO SALES

ARBOGAST BUICK PONTIAC GMC

ARC AUTO LLC

ARCADIA CREEK AUTO SALES LLC

ARCHER AUTOMOTIVE INC

ARENA AUTO SALES

ARES FINANCIAL SERVICES LLC

ARIA AUTO SALES INC

ARMSTRONG AUTO SALES

DEALER NAME

ART MOEHN CHEVROLET, CO.

A’S USED CARS INC

ATA TRUCK & AUTO SALES

ATCHINSON FORD SALES

ATLANTA BEST USED CARS LLC

ATLANTA LUXURY MOTORS INC

ATLANTA MOTOR SALES LLC

ATLANTA USED CAR CENTER

ATLANTA USED CARS CENTER, INC

ATLANTA’S BEST AUTO BROKERS

ATLANTIC AUTO SOURCE INC

ATLAS AUTOPLEX

AUCTION DIRECT USA

AUDIES AUTOWORKZ LLC

AURORA AUTO CENTER INC

AUTO 7 USA LLC

AUTO ACCEPTANCE CENTER

AUTO AMERICA

AUTO BANK

AUTO BANK OF KANSAS CITY INC

AUTO BARN ATLANTA

AUTO BAY USA INC

AUTO BRIGHT AUTO SALES

AUTO BROKERS, INC.

AUTO BY TOM INC

AUTO CENTER OF GREER LLC

AUTO CENTERS NISSAN INC

AUTO CENTERS ST CHARLES LLC

AUTO CENTRAL SALES INC

AUTO CHOICE BROKERS

AUTO CITY STL / LOT 1

AUTO CLASS DIRECT

AUTO CLUB OF MIAMI

AUTO COUNTRY LLC

AUTO CREDIT CONNECTION, LLC

AUTO DEALER SOLUTIONS INC

AUTO DEALS

AUTO DEALS INC

AUTO DIRECT COLUMBUS OH

AUTO DIRECT PRE-OWNED

AUTO ELITE DFW

AUTO ENTERPRISE CO

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

AUTO EXCHANGE OF CENTRAL

AUTO EXCHANGE OF CENTRAL

AUTO EXCHANGE USA CORP

AUTO EXCHANGE USA, LLC

AUTO EXPO HOUSTON

AUTO EXPRESS ENTERPRISE INC

AUTO FIN AUTO 1 2 3 INC

AUTO FINDERS, INC.

AUTO GROUP OF AMERICA

AUTO HAUS

AUTO HOUSE

AUTO JUNCTION LLC

AUTO LINE, INC.

AUTO LOAN ASSOCIATES LLC

AUTO MAC 2

AUTO MAC CARS & CREDIT

AUTO MALL OF TAMPA INC

AUTO MART INC

AUTO MARTT, LLC

AUTO MASTERS AUTO SALES LLC

AUTO MASTERS OF CLARKSVILLE

AUTO MASTERS OF FRANKLIN, LLC

AUTO MAX LLC

AUTO MAXX OF DENVER INC

AUTO NATIONS INC

AUTO NETWORK OF THE TRIAD LLC

AUTO NETWORK, INC.

AUTO PARK CORPORATION

AUTO PLACE INC

AUTO PLAZA INC

AUTO PLAZA USA

AUTO PLUS SALES & SERVICE LLC

AUTO PROFESSION CAR SALES 2

AUTO PROFESSIONAL CAR SALES

AUTO QUEST CORPORATION

AUTO QUEST LLC

AUTO RITE, INC

AUTO SALES USA

AUTO SELECT

AUTO SELECT INC

AUTO SHOW ENTERPRISES LLC

AUTO SIMPLIFY LLC

DEALER NAME

AUTO SMART PINEVILLE INC

AUTO SOLUTIONS

AUTO SOLUTIONS MOTOR COMPANY

AUTO SOLUTIONS OF GREENSBORO

AUTO SPORT, INC.

AUTO STOP INC

AUTO STORE OF GARNER

AUTO STORE OF GREENVILLE INC

AUTO TRADEMARK

AUTO TRUST LLC

AUTO UNION OF DAYTONA

AUTO UNION OF MIAMI INC

AUTO VILLA

AUTO VILLA OUTLET

AUTO WEEKLY SPECIALS

AUTO WISE AUTO SALES

AUTO WORLD

AUTO WORLDS LLC

AUTOBAHN CLASSICS LLC

AUTOCENTERS HERCULANEUM

AUTOCO

AUTODEALS.ME LLC

AUTOFLEX LLC

AUTOHOUSE, US

AUTOLAND

AUTO-LAND INC

AUTOLINE INDY

AUTOLINK

AUTOMALL 59

AUTOMAX

AUTOMAX ATLANTA

AUTOMAX KC LLC

AUTOMAXX OF SUMMERVILLE

AUTOMOBILE COMMODITY LLC

AUTOMOTION SALES LLP

AUTOMOTIVE CONNECTION INC

AUTOMOTIVE DOT COM

AUTOMOTIVE WHOLESALE CENTER

AUTONOMICS

AUTO-ONE USA LLC

AUTOPLEX

AUTORAMA OF SNELLVILLE

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

AUTORAMA PREOWNED CARS

AUTORV MART

AUTOS UNLIMITED

AUTOSHOW SALES AND SERVICE

AUTOSPORTS

AUTOTEAM INC

AUTOTEAM OF VALDOSTA LLC

AUTOTRUCKS INC

AUTOVATION

AUTOWAY CAR SALES LLC

AUTOWISE INC

AUTOWORLD USA

AUTOWORLD WEST LOOP AUTO SALES

AVERY AUTO SALES INC

AXELROD PONTIAC

B & M AUTO SALES INC

B & N AUTO LLC

BAHA AUTO GROUP INC

BAKER BUICK GMC CADILLAC

BALLPARK AUTO LLC

BALTIMORE CAR SALES LLC

BANK AUTO SALES

BARBIES AUTOS CORPORATION

BAREFOOTS AUTO MART

BARGAIN AUTO MART INC

BARGAIN SPOT CENTER

BARTOW FORD COMPANY

BARTS CAR STORE INC

BASELINE AUTO SALES, INC.

BAYSIDE AUTO LLC

BAYSIDE AUTOMALL

BEACH AUTO BROKERS, INC

BEACH BUGGYS

BEAU TOWNSEND FORD

BEAVER VALLEY AUTO MALL LLC

BEHLMANN BUICK GMC CADILLAC

BELAIR ROAD DISCOUNT AUTO

BELL AUTO SALES

BELLAMY AUTOMOTIVE GROUP, INC

BELLAROMA AUTO GROUP INC

BELLS AUTO SALES

BELMONTE AUTO IMPORTS

DEALER NAME

BENING MAZDA

BENING MOTOR CO-JACKSON

BENJI AUTO SALES CORP

BENSON CADILLAC NISSAN, INC.

BENSON FORD MERCURY

BENSON NISSAN

BENTLEY HYUNDAI

BEREA AUTO MALL

BEREA MOTORS INC

BERGER CHEVROLET

BERMANS AUTOMOTIVE, INC.

BERT SMITH INTERNATIONAL

BEST AUTO SELECTION INC

BEST BUY AUTO TRADE INC

BEST BUY USED CARS INC

BEST CAR DEALS OF ORLANDO LLC

BEST CAR FOR LESS

BEST CARS KC INC

BEST DEALS CARS INC

BEST DEALS ON WHEELS AUTO

BEST IMPORT AUTO SALES INC

BEST N VALUE AUTO SALES

BEST OF MICHIGAN AUTO SALES

BEST PRICE DEALER INC

BEST VALUE AUTO SALES INC

BETTER AUTOMALL OF STUART

BEXLEY MOTORCAR COMPANY LLC

BIC MOTORS LLC

BIG BLUE AUTOS, LLC

BIG BLUE MOTOR SALES LLC

BIG BOYS TOYS FLORIDA LLC

BIG CHOICES AUTO SALES INC

BIG M CHEVROLET

BIG O DODGE OF GREENVILLE, INC

BILL BLACK CHEVROLET,

BILL BUCK CHEVROLET, INC

BILL KAY CHEVROLET GEO INC

BILL PENNEY TOYOTA

BILL SNETHKAMP INC

BILLS & SON AUTO SALES INC

BILLY BALLEW MOTOR SPORTS LLC

BILLY RAY TAYLOR AUTO SALES

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

BILTMORE MOTOR CORP.

BIRD AUTOS

BIRMINGHAM LUXURY MOTORS

BIRMINGHAM WHOLESALE AUTO LLC

BLACKS AUTO SALES

BLAYLOCK AUTOMOTICE GROUP LLC

BLEECKER CHEVROLET PONTIAC

BLEECKER CHRYSLER DODGE JEEP

BLOOMINGTON AUTO CENTER

BLUE OCEAN AUTO SALES LLC

BLUE RIDGE IMPORTS AUTO SALES

BLUE RIDGE MAZDA

BLUE SPRINGD FORD SALES INC

BLUESLADE MOTOR CARS LLC

BLVD SELECT PREOWNED

BMN INC

BOB KING MITSUBISHI

BOB MAXEY FORD

BOB MAXEY LINCOLN-MERCURY

BOB STEELE CHEVROLET INC.

BOBB SUZUKI

BOBBY LAYMAN CHEVROLET, INC.

BOBBY MURRAY TOYOTA

BOCA INVESTMENTS LLC

BOMMARITO CHEVROLET MAZDA

BOMMARITO NISSAN INC

BOMMARITO TMC OF ST. LOUIS INC

BONIFACE HIERS MAZDA

BOOMDOX AUTO GROUP LLC

BOOMERS TRUCKS & SUVS LLC

BOSAK HONDA

BOWER SALES AND SERVICE

BOWMAN AUTOMOTIVE INC

BRADLEY CHEVROLET, INC.

BRAD’S USED CARS

BRADY AUTO SALES

BRADYS AUTO SALES LLC

BRAMAN HONDA OF PALM BEACH

BRAMLETT PONTIAC INC

BRANNAN AUTO SALES

BRANNON HONDA

BRAXTON AUTOMOTIVE LLC

DEALER NAME

BRAZIL AUTO MALL INC

BRECKENRIDGE MOTORS EAST LLC

BRICKELL HONDA BUICK & GMC

BRIGGS KIA

BROADMOOR MOTOR SALES INC

BROADWAY AUTO MALL

BROCKMAN AUTO LLC

BROGS AUTO

BROMAR LLC

BROOKS AUTO SALES

BROWN AUTOMOTIVE GROUP LLC

BROWNS AUTO WORLD

BRUNSWICK AUTO BROKERS INC

BRYANT AUTO SALES INC

BUCKEYE FORD LINCOLN MERC OF O

BUCKEYE FORD MERCURY, INC.

BUCKEYE MOTOR SALES

BUCKEYE MOTORS

BUCKEYE NISSAN, INC.

BUDGET CAR SALES & RENTALS

BUDGET MOTORCARS

BURDUE QUALITY USED CARS

BURKE AUTO LLC

BURL’S USED CARS

BURNS AUTO MART LLC

BURNWORTH ZOLLARS INC

BUSH AUTO PLACE

BUTLER HYUNDAI INC.

BUY IT RIGHT AUTO SALES #1 INC

BUY RIGHT AUTO SALES INC

BYERLY FORD-NISSAN, INC

BYERS IMPORTS

C & H DISCOUNT AUTO

C & S SALES

C&H AUTO SALES

C&W MOTORS LLC

C.W. MOTORS INC

CADILLAC OF NOVI INC

CALHOUN AUTO OUTLET, INC

CALI-HABANA AUTO SALES CORP.

CALVARY CARS & SERVICE, INC

CAMARENA AUTO, INC

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

CAMPBELL CHEVOFBOWLGREENKYINC

CANCILA MARTY DODGE CHRYSLER J

CANNON USED CARS, INC

CANTON USED CARS INC.

CAPITAL AUTO SALES

CAPITAL AUTO SPORTS CENTER LLC

CAPITAL AUTOMOTIVE OF

CAPITAL CITY IMPORTS

CAPITAL MOTORS

CAPITAL MOTORS LLC

CAPITOL AUTO

CAPITOL AUTO SALES, INC.

CAPITOL CITY FORD, INC.

CAPITOL MOTORS LLC

CAR BAZAAR INC OF FRANKLIN

CAR BOSS LLC

CAR CENTRAL

CAR CHOICE

CAR CITY USA LLC

CAR CLOUD AUTO GROUP, INC

CAR COLLECTINO INC

CAR CONNECTION & FINANCE

CAR CREDIT INC

CAR DEALZ

CAR DEPOT

CAR DEPOT OF MIRAMAR

CAR FACTORY OUTLET

CAR HUNTERS LLC

CAR LEGENDS

CAR LINE

CAR LINE AUTOS

CAR LOAN DIRECT, LLC

CAR MART FL.COM

CAR MASTERS

CAR SALES OF FLORIDA INC

CAR SMILE

CAR SOURCE, LLC.

CAR SPOT OF CENTRAL FLORIDA

CAR STOP INC

CAR TOWN KIA USA

CAR WEB

CAR XPRESS AUTO SALES

DEALER NAME

CAR ZONE

CAR ZONE INC

CARCITY

CARDINAL MOTORS INC

CARDIRECT LLC

CARENA MOTORS, CO.

CAREY PAUL HONDA

CARISMA AUTO GROUP

CARITE INC

CARITE OF CHESTERFIELD

CARITE OF CLEVELAND

CARITE OF KALAMAZOO

CARITE, INC

CARLOCK KIA OF TUSCALOOSA

CARLYLE MOTORS LLC

CARMART OF DADE CITY

CARMART VA INC.

CARMEL MOTORS

CARNATION LLC

CAROLINA AUTO EXCHANGE

CAROLINA AUTO SPORTS

CAROLINA CARS INC

CAROLINA VOLVO

CARPLEX

CARRIAGE KIA

CARRICK’S LLC

CARROLLTON MOTORS

CARS & CREDIT OF FLORIDA

CARS AND MORE EUROPEAN CAR

CARS AUTO MALL

CARS CARS CARS LLC

CARS GONE WILD II LLC

CARS KONNECT INC

CARS PLUS CREDIT LLC

CARS PLUS LLC

CARS PLUS LLC

CARS R US LLC

CARS TO GO AUTO SALES AND

CARS UNDER 5

CARS UNLIMITED

CARSO AUTO GROUP CORP

CARSTRADA

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

CARTERSVILLE AUTO LENDING LLC

CARTISTIC

CARTROPIX

CARX DEPOT LLC

CARZ4LESS

CARZONE USA

CAS SALES & RENTALS

CASCADE AUTO GROUP, LTD

CASH & DASH AUTO SALES INC

CASH CARS 2 LLC

CAST IRON AUTO LLC

CASTLE BUICK GMC

CAT JOHNSON AUTO SALES

CAVALIER AUTO SALES INC

CC MOTORS INCORPORATED

CD S AUTOMOTIVE INC

CEDARCREST AUTO BROKERS LLC

CELEBRATION AUTO SALE LLC

CENTRAL FLORIDA EXPORTS, INC.

CENTRAL MOTOR WERKS, INC

CENTRAL PONTIAC INC.

CERTIFIED AUTO CENTER

CERTIFIED AUTO DIRECT INC

CHAMPION CHEVROLET

CHAMPION CHEVROLET INC

CHAMPION CHRYSLER JEEP DODGE

CHAMPION OF DECATUR, INC.

CHAMPION PREFERRED AUTOMOTIVE

CHAMPIONSHIP MOTORS LLC

CHAMPS AUTO SALES INC

CHARLESTON NISSAN

CHARS CARS

CHASE AUTO GROUP

CHATHAM PARKWAY TOYOTA

CHECKERED FLAG AUTOMOTIVE LLC

CHECKERED FLAG HONDA

CHEIFS WHOLESALE AUTOS

CHEROKEE AUTO SALES, INC.

CHEROKEE HYUNDAI OF KENNESAW L

CHERRY ROAD AUTO SALES

CHICAGO AUTO DEPOT INC

CHICAGO DRIVE AUTO SALES

DEALER NAME

CHICAGO MOTORS INC

CHICAGOS CAR CREDIT

CHIEFLAND FORD

CHILLICOTHE TRUCKS INC

CHIPINQUE AUTO SALES INC

CHRIS CARROLL AUTOMOTIVE

CHRIS LEITH AUTOMOTIVE INC

CHRIS SPEARS PRESTIGE AUTO

CHRONIC INC.

CHRYSLER DODGE JEEP RAM OF

CINCINNATI AUTOMOTIVE GROUP

CINCINNATI USED AUTO SALES

CIRCLE CITY ENTERPRISES, INC.

CITY AUTO SALES

CITY MITSUBISHI

CITY MOTORS USED CARS

CITY STAR MOTORS LLC

CITY STYLE IMPORTS INC

CITY TO CITY AUTO SALES, LLC

CITY WIDE AUTO CREDIT

CITYWIDEAUTOMALL.COM LLC

CJ AUTOS

CJ’S AUTO STORE

CLARK CARS INC

CLARKSVILLE AUTO SALES

CLASSIC AUTO GROUP INC

CLASSIC AUTOHAUS

CLASSIC KIA OF CARROLLTON

CLAY COOLEY TOYOTA OF HAZELWOO

CLEAN MOTORS OF ORLANDO LLC

CLEVELAND AUTO MALL INC

CLIFF & SONS AUTO SALES

CLINT HOLMES AUTOMOTIVE

CLINTON FAMILY FORD

CLOVER MOTORS

CLUTCH AUTO BROKERS LLC

CM MOTORS, LLC

COAL WHOLESALE

COAST TO COAST AUTO SALES

COASTAL AUTO GROUP INC. DBA

COASTAL CHEVROLET, INC.

COBB’S CAR COMPANY INC

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

COBB’S CAR COMPANY INC

COBB’S CHEAP TEEN CARS

COLE FORD LINCOLN LLC

COLOMBUS AUTO SALES, LLC

COLON AUTO SALES

COLON AUTO SALES INC

COLUMBIA CHEVROLET

COLUMBUS AUTO RESALE, INC

COLUMBUS CAR TRADER

COMBS & CO

COMMONWEALTH AUTO SALES & CO

COMMONWEALTH DODGE LLC

COMMUNITY AUTO SALES

COMMUNITY OVERDRIVE AUTO SALES

COMPASS MOTORS OF ANDERSON

COMPLETE AUTO CENTER INC

CONCOURS AUTO SALES, INC.

CONSUMERS SUZUKI

CONTEMPORARY MITSUBISHI

CONTINENTAL IMPORTS

CONWAY HEATON INC

CONWAY IMPORTS AUTO SALES

COOK & REEVES CARS INC

COOPERATIVE AUTO BROKERS INC

COPELAND MOTOR COMPANY

CORAL WAY AUTO SALES INC

CORLEW CHEVROLET CADILLAC OLDM

CORPORATE CARS INC

CORPORATE FLEET MANAGEMENT

COUCH MOTORS LLC

COUGHLIN AUTOMOTIVE- PATASKALA

COUGHLIN FORD OF CIRCLEVILLE

COUGLIN CHEVROLET BUICK CADILL

COUNTRY CLUB TIRE & AUTO INC

COUNTRY HILL MOTORS INC

COUNTRY HILL MOTORS, INC.

COUNTY MOTOR CO., INC.

COURTESY AUTOMOTIVE

COURTESY CHRYSLER JEEP DODGE

COURTESY FORD

COUSINS AUTO SALES

COX AUTO SALES

DEALER NAME

COX CHEVROLET INC

COYLE CHEVROLET

CRAIG & LANDRETH INC

CREDIT CARS USA

CREEKSIDE AUTO SALES LLC

CRENCOR LEASING & SALES

CRM MOTORS, INC.

CRONIC CHEVROLET OLDSMOBILE

CRONIC CHEVROLET, OLDSMOBILE-

CROSS AUTOMOTIVE

CROSSROAD MOTORS

CROSSROADS AUTO MART INC

CROWN ACURA

CROWN AUDI

CROWN AUTO SALES & SERVICES

CROWN AUTOMOTIVE GROUP LLC

CROWN BUICK GMC

CROWN KIA

CROWN MITSUBISHI

CROWN MOTORS INC

CROWN MOTORS OF TALLAHASSEE

CROWN NISSAN

CRUISER AUTO SALES

CRYSTAL CHEVROLET

CULLMAN AUTO MALL

CUNNINGHAM MOTORS

CURRY HONDA

CW USED AUTO DEALERSHIP

D & V AUTO SALES

D B MOTORS

D MOTORS LLC

DADE CITY AUTOMAX

DALLAS AUTO CENTER INC

DALLAS CAR CREDIT CORPORATION

DALLAS PREOWNED AUTO

DAN CUMMINS CHV BUICK PONTIAC

DAN HATFIELD AUTO GROUP

DAN TUCKER AUTO SALES

DANNY MOTORS INC

DAS AUTOHAUS LLC

DAVCO AUTO LLC

DAVE SINCLAIR LINCOLN

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

DAVES JACKSON NISSAN

DAVID RICE AUTO SALES

DAVID SMITH AUTOLAND, INC.

DAY’S PRE-OWNED ROCKMART LLC

DAYTON ANDREWS INC.

DEACON JONES AUTO PARK

DEALS FOR WHEELS

DEALS FOR WHEELS AUTO SALES

DEALZ AUTO TRADE

DEALZ ON WHEELZ LLC

DEAN CHRYSLER DODGE JEEP RAM

DEAN MITCHELL AUTO MALL

DEAN SELLERS, INC.

DECENT RIDE.COM

DEL SOL AUTO MART INC

DELTA AUTO WHOLESALE

DELTA TRADE INC

DELTA UTOGROUP

DELUCA TOYOTA INC

DEPUE AUTO SALES INC

DEREK MOTORCAR CO INC

DESOTO AUTO EXCHANGE

DESTINYS AUTO SALES

DFW AUTO FINANCE AND SALES

DFW MOTORCARS

DIAMOND K MOTORS LLC

DICK BROOKS HONDA

DICK DEAN ECONOMY CARS INC

DICK MASHETER FORD, INC.

DICK SMITH MUTSUBISHI

DICK WICKSTROM CHEVROLET INC

DIRECT AUTO SALES

DIRECT MOTORSPORT LLC

DIRECT SALES & LEASING

DISCOUNT AUTO DEPOT, LLC

DISCOUNT CARS OF MARIANNA INC

DISCOVERY AUTO CENTER LLC

DISTINCT MOTORS LLC

DIXIE IMPORT INC

DIXIE MOTORS INC

DIXIE WAY AUTO PLAZA, INC

DIXIE WAY MOTORS INC

DEALER NAME

DM MOTORS, INC.

DN MOTOR CARS INC

DOCTOR WINDSHIELD

DODGE OF ANTIOCH INC

DOGWOOD AUTO WORKS INC

DON FRANKLIN FORD, INC

DON HINDS FORD, INC.

DON JACKSON CHRYSLER DODGE

DON REID FORD INC.

DON SITTS AUTO SALES INC

DORAL CARS OUTLET

DORAL LINCOLN LLC

DOUGLAS AUTO SALES INC

DOWNTOWN BEDFORD AUTO

DOWNTOWN HYUNDAI

DRIVE 1 CAR AND TRUCK LLC

DRIVE ATLANTA LLC

DRIVE NATION AUTO SALES

DRIVE NOW AUTO SALES

DRIVE NOW AUTO SALES LLC

DRIVEHUBLER CERTIFIED

DRIVEN AUTO SALES

DRIVEN AUTO SALES LLC

DRIVEN AUTOMOTIVE GROUP

DRIVER SEAT AUTO SALES LLC

DRIVERIGHT AUTO SALES, INC.

DRIVERS WORLD

DRIVEWAY MOTORS

DRIVEWAYCARS.COM

DRY RIDGE TOYOTA

DUKE AUTOMOTIVE LLC

DULUTH AUTO EXCHANGE

DURAN MOTOR SPORTS INC

DUTCH ISHMAEL CHEVROLET INC

DUVAL CARS LLC

DUVAL FORD

DYNAMIC AUTO WHOLESALES INC

DYNAMIC IMPORTS

DYNAMIC MOTORS LLC

DYNASTY AUTOMOTIVE LLC

E & R AUTO SALES INC

E & S MOTORS LLC

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

E AUTO SOLUTIONS

E CAR SUPERSTORE INC EAGLE CAR & TRUCK INC EASLEY MITSUBISHI’S THE EAST ANDERSON
AUTO SALES EAST BEACH AUTO SALES EAST COAST AUTO SALES LLC EAST SIDE AUTO LLC
EASTERN SHORE AUTO BROKERS INC EASTGATE MOTORCARS, INC EASTPOINTE AUTO SALES INC
EASY AUTO AND TRUCK ECARS GROUP ECONO AUTO SALES INC ECONOMIC AUTO SALES INC
ECONOMY MOTORS LLC ED HOWARD LINCOLN MERCURY INC. ED KOEHN CHEVROLET INC ED
KOEHN FORD LINCOLN MERCURY ED MORSE MAZDA LAKELAND ED NAPLETON ELMHURST IMPORTS
I ED NAPLETON HONDA ED TILLMAN AUTO SALES ED TILLMAN AUTO SALES ED VOYLES HONDA
ED VOYLES HYUNDAI EDDIE ANDRESON MOTORS EDDIE AUTO BROKERS EDDIE MERCER
AUTOMOTIVE EDDIE PREUITT FORD, INC. EDEN AUTO SALES EDGE MOTORS EJ’S AUTO WORLD,
INC. EJ’S QUALITY AUTO SALES, INC. ELITE AUTO SALES OF ORLANDO ELITE AUTO
WHOLESALE ELITE AUTOMALL LLC ELITE AUTOMOTIVE GROUP ELITE AUTOMOTIVE LLC ELITE
CAR SALES AND ELITE LEVEL AUTO INC ELITE MOTORS

DEALER NAME

ELITE MOTORS

ELITE MOTORS INC ELYRIA BUDGET AUTO SALES INC ELYRIA HYUNDAI, INC. EMJ
AUTOMOTIVE REMARKETING EMPIRE AUTO SALES & SERVICE EMPIRE AUTOMOTIVE GROUP
EMPIRE EXOTIC MOTORS, INC EMPIRE MOTORS EMPORIUM AUTO GROUP, INC. EMPORIUM AUTO
MART ENCORE MOTORCARS OF SARASOTA ENON AUTO SALES ENTERPRISE CAR SALES
ENTERPRISE CAR SALES ENTERPRISE CAR SALES ENTERPRISE CAR SALES ENTERPRISE
LEASING COMPANY ENTERPRISE LEASING COMPANY ENZO MOTORS INC ERIC JOHNSON AUTO
SALES ERNEST MOTORS, INC. ESSEN MOTOR COMPANY PLUS ETTLESON HYUNDAI LLC EVANS
AUTO EXCHANGE EVOLUTION CARS EVOLUTION SPORT MOTORS EXCEL AUTO SALES EXCLUSIVE
AUTO WHOLESALE LLC EXCLUSIVE MOTOR CARS LLC EXECUTIVE CARS LLC EXIT 28 AUTO
CENTER LLC EXOTIC MOTORCARS EXPRESS AUTO GROUP EXPRESS AUTO SALES EXPRESS AUTO
SALES LLC EXPRESS MOTORS EXPRESS MOTORS LLC EXPRESS MOTORS LLC EXTREME WINDOW
TINTING SIGNS & EZ CAR CONNECTION LLC EZ MOTORS LLC

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

EZ OWN CAR SALES LC

EZEL AUTO SALES, INC FACIDEAL AUTO CENTER INC FAIRLANE FORD SALES, INC. FAIRVIEW
AUTO SALES & FAITH MOTORS INC FAMILY AUTO CENTER AND SERVICE FAMILY KIA FANCY
AUTO SALES FANELLIS AUTO FANTASY AUTOMOTIVE FAST LANE MOTOR SALES LLC FAT SACK
MOTORS, LLC FERCO MOTORS CORP FERMAN CHRYSLER PLYMOUTH FERMAN FORD FERMAN MINI
OF TAMPA BAY FERMAN NISSAN FIAT OF WINTER HAVEN FINANCE MOTORS LLC FINISH LINE
AUTO FIRST AUTO CREDIT FIRST CHANCE MOTORSPORTS FIRST CHOICE AUTO SALES FIRST
CHOICE AUTOMOTIVE INC FIRST CLASS AUTO CHOICE FIRST CLASS AUTO SALES LLC FIRST
CLASS MOTORS INC FIRST STOP AUTO SALES FIRST UNION AUTOMOTIVE LLC FISHER AUTO
GROUP FITZGERALD MOTORS, INC. FIVE STAR AUTO SALES OF FIVE STAR CAR & TRUCK FIVE
STAR FORD STONE MOUNTAIN FL DIAMANTE AUTO LLC FLEET SALES & SERVICE LLC FLEET
SERVICES REMARKETING FLETCHER CHRYSLER PRODUCTS INC FLORENCE AUTO MART INC
FLORIDA AUTO EXCHANGE FLORIDA AUTO XCHANGE LLC

DEALER NAME

FLORIDA FINE CARS INC

FLORIDA LUXURY MOTORS INC. FLORIDA USED CARS INC FLORIDA WHOLESALE LIQUIDATORS
FLOW HONDA FOOTHILL FORD FORMULA ONE IMPORTS FORT MYERS AUTO MALL FORT MYERS
BEACH MOTORS LLC FORT WAYNE ACURA FORT WAYNE AUTO CONNECTION LLC FORTUNE MOTOR
GROUP FOX MOTORS INC FOX VALLEY VOLKSWAGEN FRANK MYERS AUTO SALES, INC FRANK
RISECH’S AUTOWORLD FRANKFORT AUTO EXCHANGE INC FRANKLIN STREET MOTORS LLC FRED A
GROVES MOTOR COMPANY FRED ANDERSON NISSAN OF RALEIG FREEDOM AUTOMOTIVE LLC
FRENSLEY CHRYSLER PLYMOUTH FRIENDLY KIA & ISUZU FRITZ ASSOCIATES FRONTIER MOTORS
INC FRONTLINE AUTO SALES LLC FUSION AUTO SALES LLC FUSION AUTOPLEX LLC G & L
MOTORS, INC G & R AUTO SALES CORP G & S AUTO SALES & RENTALS LLC GAINESVILLE
AUTO KI LLC GAINESVILLE MITSUBISHI GALAXY AUTO CORPORATION GANLEY CHEVROLET, INC
GANLEY CHRYSLER JEEP DODGE INC GANLEY FORD WEST, INC. GANLEY LINCOLN MERCURY
GARNER AUTOS, LLC GARY HIGGINBOTHAM AUTO SALES GARY LANG PONTIAC CADILLAC GARY
MATTHEWS MOTORS, INC.

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

GARY SMITH FORD

GASTONIA NISSAN, INC GATEWAY AUTO PLAZA GATEWAY BUICK GMC GATOR
CHRYSLER-PLYMOUTH, INC. GATOR CITY MOTORS INC GEMINI AUTO GENE GORMAN & ASSOC.
INC. DBA GENERAL AUTO LLC GENESIS AUTO SALES LLC GENESIS OF COTTAGEVILLE GENESIS
OF SUMMERVILLE LLC GENTHE AUTOMOTIVE-EUREKA LLC GEN-X CORP GEOFF ROGERS AUTOPLEX
GEOFF ROGERS AUTOPLEX NORTH GEORGE WEBER CHEVROLET CO GEORGETOWN AUTO SALES
GEORGIA AUTO WORLD LLC GEORGIA CHRYSLER DODGE GEORGIA IMPORT AUTO GERALDS AUTO
SALES GERMAIN HONDA GERMAIN HONDA OF DUBLIN, INC. GERMAIN TOYOTA GERMAN AUTO
SALES LLC GETTEL TOYOTA GIM CAR SALES INC GINN MOTOR COMPANY GISELLE MOTORS,
CORP GIVE AWAY AUTO SALE LLC GLADSTONE AUTO INC GLOBAL PRE-OWNED INC GLOVER AUTO
SALES GMOTORCARS INC GMT AUTO SALES, INC GN AUTO LLC GODFATHER AUTO IMPORTS
GODZILLA MOTORS INC GOLDEN OLDIES GOLLING CHRYSLER JEEP GOOD CARMA MOTORS

 

DEALER NAME

GOOD RIDES INC

GOOD TO GO AUTO SALES, INC. GORDON MOTOR SPORTS GR MOTOR COMPANY GRACE
AUTOMOTIVE LLC GRAHAM MOTOR COMPANY GRAINGER NISSAN GRAND MOTORCARS GRANT CAR
CONCEPTS GRANT MOTORS CORP. GRATEFUL MOTORS LLC GRAVITY AUTOS ROSWELL GREAT
BRIDGE AUTO SALES GREEN CAR MOTORS LLC GREEN COVE AUTO SALES GREEN COVE AUTO
SALES GREEN LIGHT CAR SALES GREENBRIER DODGE OF CHES, INC. GREEN’S TOYOTA
GRIFFIN FORD SALES, INC. GRIMALDI AUTO SALES INC GROTE AUTOMOTIVE INC GR’S
CARS & SPECIALITIES LLC GS AUTO BROKERS LLC G’S AUTOMOTIVE GUARANTEED CARS &
CREDIT GUARANTEED CARS & CREDIT II GUARANTEED MOTOR CARS GUIDANCE AUTO SALES LLC
GULF ATLANTIC WHOLESALE INC GULF CHRYSLER DODGE JEEP INC GULF COAST AUTO
BROKERS, INC. GULF SOUTH AUTOMOTIVE GWINNETT MITSUBISHI GWINNETT PLACE NISSAN H
& H AUTO SALES H & H MOTORS LLC H GREG AUTO AUCTION H&Y AUTOMOBILE INC HAGGERTY
BUICK GMC INC HAIMS MOTORS INC HAIMS MOTORS INC

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

HAMILTON CHEVROLET INC

HAPPY DEALS AUTO SALES HAPPY HYUNDAI HARBOR AUTO SALES LLC HARBOR CITY AUTO
SALES, INC. HARBOR NISSAN HARDY CHEVROLET HARDY CHEVROLET INC. HARRIET SALLEY
AUTO GROUP LLC HARRIGANS AUTO SALES HARRISON AUTO BROKER AND HATCHER’S AUTO
SALES HATFIELD USED CAR CENTER HAWK CHEV-CAD HD CARS INC. HEADQUARTER TOYOTA
HEARTLAND CHEVROLET HEATH’S EXOTIC CARS AND HEB AUTO SALES INC HENDERSON
AUTOMOTIVE LLC HENNESSY FORD LINCOLN ATLANTA HENNESSY MAZDA PONTIAC HERB KINMAN
CHEVROLET, INC. HERITAGE AUTOMOTIVE GROUP HERITAGE BUICK GMC HONDA HERITAGE
CADILLAC-OLDS, INC. HERITAGE NISSAN HERITAGE SALES & LEASING HERMANOS AUTO SALES
HERRINGTON AUTOMOTIVE HI JOLLY HI LINE IMPORTS INC HIGH FIVE CARS HIGH Q
AUTOMOTIVE CONSULTING HIGHESTCASHFORCARS LLC HIGHLINE AUTO SALES HIGHLINE
AUTOMOTIVE SERVICES HIGHLINE IMPORTS, INC. HILL KELLY DODGE, INC HILLMAN MOTORS,
INC. HILLTOP MOTORS HILLWOOD AUTO SALES & SERVICE

 

DEALER NAME

HI-TECH AUTO SALES, INC.

HOBSON CHEVROLET BUICK GMC LLC HOLIDAY MOTORS HOLLAND AUTO SALES & SERVICE
HOLLYWOOD MOTOR CO #1 HOLLYWOOD MOTOR CO #3 HOMESTEAD MOTORS INC HOMETOWN AUTO
SALES LLC HONDA MARYSVILLE HONDA OF CONYERS HONDA OF FISHERS HONDA OF FRONTENAC
HONDA OF GAINESVILLE HONDA OF MUFREESBORO HONDA OF OCALA HONDA OF TIFFANY
SPRINGS HONEYCUTT’S AUTO SALES, INC. HOOVER AUTOMOTIVE LLC HOOVER CHRYSLER
PLYMOUTH DODGE HOOVER MITSUBISHI CHARLESTON HOOVER THE MOVER CAR AND HORACE G
ILDERTON HOTWHEELZ CUSTOM AUTOS LLC HOUSTON AUTO EMPORIUM HOUSTON CAR SALES INC
HOUSTON DIRECT AUTO HOUSTON DIRECT AUTO, INC. HOUSTON MOTOR COLLECTION HOWARD
AUTO GROUP HT MOTORS INC HUBLER AUTO PLAZA HUBLER FINANCE CENTER HUBLER FORD
LINCOLN MERCURY HUDSON AUTO SALES HUFFINES CHRYSLER JEEP DODGE HUNT AUTOMOTIVE,
LLC HY-TECH AUTO SALE AND EXPORT HYUNDAI OF ATHENS HYUNDAI OF LOUISVILLE HYUNDAI
OF ST. AUGUSTINE I 95 TOYOTA & SCION I GOT A DEAL USED CARS

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

I MOTORS INC

I-80 AUTO SALES INC IAUTO INC ICARS IDEAL AUTO IDEAL AUTO CENTER IDEAL USED CARS
INC IDRIVE FINANCIAL IKONIC MOTORS IMPORT AUTO BROKERS INC IMPORT’S LTD
INCREDIBLE CAR CREDIT INC INDY AUTO IMPORTS INDY AUTO MAN LLC INDY MOTORSPORTS
INFINITY MOTORS INLINE AUTO SALE INC INSTACAR LLC INTEGRITY MOTORS INTERMARKETS
TRADING INTERNATIONAL AUTO OUTLET INTERNATIONAL AUTO SALES INTERNATIONAL AUTO
SALES NC INTERNATIONAL AUTO WHOLESALERS INTERNATIONAL AUTO WHOLESALERS
INTERNATIONAL CARS CO. INTERSTATE AUTO SALES OF IRENKO AUTO SALES CORP IT’S CAR
TIME INC IVORY CHEVROLET, LLC J & B AUTO GROUP LLC J & J AUTOS J & J MOTORS INC
J & M AFFORDABLE AUTO, INC. J & T MOTORS J AND J’S AUTO SALES J M MOTORS J&M
AUTOMOBILES CORP JACK DEMMER FORD, INC. JACK MAXTON CHEVROLET INC JACK MILLER
AUTO PLAZA LLC JACK MILLER KIA

 

DEALER NAME

JACK STONES CREEKSIDE SALES

JACKIE MURPHY’S USED CARS JAKE SWEENEY MAZDA WEST JAKMAX JANSON AUTOMOTIVE
JARRETT GORDON FORD INC JAX AUTO WHOLESALE, INC. JAY PONTIAC BUICK JAY WOLFE
AUTO OUTLET JAY WOLFE HONDA JAY’S USED CARS, LLC. JAZCARS, INC. JB AUTO SOURCE
INC JC AUTO CONNECTION LLC JC AUTO MARKET LLC JC LEWIS FORD, LLC JDF AUTO JDM
AUTO JEFF DRENNEN FORD JEFF SCHMITT AUTO GROUP JEFF WYLER CHEVROLET OF JEFF
WYLER FRANKFORT, INC JEFF WYLER SPRINGFIELD, INC JEFFERSON CHEVROLET CO. JEFFREY
P. HYDER JEFFREYS AUTO EXCHANGE JENKINS ACURA JENKINS HONDA OF LEESBURG JENKINS
MAZDA JENKINS NISSAN, INC. JENO AUTOPLEX JENROC AUTO SALES JERNIGAN BROTHERS INC
#2 JERRY HAGGERTY CHEVROLET INC JERRY HUNT AUTO SALES JERRY WILSON’S MOTOR CARS
JEWEL AUTO SALES JF MOTORS INC JIM BURKE NISSAN JIM BUTLER FIAT OF SOUTH JIM M
LADY OLDSMOBILE INC JIM ORR AUTO SALES

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

JIMMY KAVADAS YOUR CREDIT MAN

JK AUTOMOTIVE GROUP LLC JK PONTIAC-GMC TRUCK INC JKB AUTO SALES JOBETA
AUTOMOTIVE GROUP INC JOE COTTON FORD JOE RICCI AUTOMOTIVE JOE RICCI
AUTOMOTIVE—TAYLOR JOHN BLEAKLEY FORD JOHN HEISTER CHEVROLET JOHN HINDERER HONDA
JOHN JENKINS, INC. JOHN JONES AUTOMOTIVE JOHN JONES CHEVY PONTIAC OLDS JOHN KOOL
LINCOLN MERCURY INC JOHN MILES CHEVROLET, INC JOHN WEISS TOYOTA SCION OF JOHNNY
WRIGHT AUTO SALES LLC JOHNNYS MOTOR CARS LLC JORDAN AUTO SALES JORDAN AUTOMOTIVE
GROUP LLC JOSEPH AIRPORT HYUNDAI JOSEPH CADILLAC/SAAB/SUBARU JOSEPH CHEVROLET
OLDSMOBILE CO JOSEPH MOTORS JOSEPH TOYOTA INC. JPL AUTO EMPIRE JT AUTO INC.
JUSTICE AUTOMOTIVE JUST-IN-TIME AUTO SALES INC K & O AUTO WHOLE SALE INC K B
AUTO EMPORIUM KAHLER AUTO SALES LLC KALER LEASING SERVICES INC KALIGNA’S AUTO
BROKER LLC KARGAR, INC. KATHY’S KARS KATY AUTO GROUP KC AUTO FINANCE KC
AUTOMOTIVE GROUP LLC KDK AUTO BROKERS KEITH HAWTHORNE HYUNDAI, LLC

 

DEALER NAME

KELLEY BUICK GMC INC

KELLY NISSAN INC KELLYS CARS 4 U INC KELSEY CHEVROLET LLC KEMET AUTO SALES
KENDALL MITSUBISHI KENDALL TOYOTA KENNEDY KARS KENS KARS KERRY NISSAN, INC.
KERRY TOYOTA KEVIN POWELL MOTORSPORTS KEVIN POWELL’S FORSYTH KEVIN’S KARS LLC
KEY CHRYLSER PLYMOUTH INC KEY WEST KIA KIA COUNTRY OF SAVANNAH KIA OF CANTON KIA
OF GREENVILLE KIA OF LEESBURG KIMBLE’S AUTO SALES, INC. KING AUTOMOTIVE, LLC
KING MOTORS KING SUZUKI OF HICKORY LLC KINGS AUTO GROUP INC KINGS FORD, INC
KINGS KIA KINGS OF QUALITY AUTO SALES KLASSIC CARS LLC KLETT AUTOMOTIVE GROUP
KNE MOTORS, INC. KNH WHOLESALE KNIGHT’S AUTO SALES LLC KNOX BUDGET CAR SALES &
RENTAL KOE-MAK CORP KRAFT MOTORCAR CO. KUNES COUNTRY AUTO GROUP KUNES COUNTRY
C-B OF STERLIN KUNES COUNTRY CHEVROLET KUNES COUNTRY CHEVROLET GMC KUNES COUNTRY
CHRYSLER DODGE KUNES COUNTRY FORD LINCOLN INC

 

 



--------------------------------------------------------------------------------

DEALER NAME

KUNES COUNTRY FORD OF STERLING

KUNES COUNTRY OF MONMOUTH KUNES COUNTY FORD OF ANTIOCH KURT JOHNSON AUTO SALES
LLC KZ AUTO SALES L & J AUTO SALES & LEASING LLC LA AUTO STAR, INC. LA PORTE
MITSUBISHI LAFONTAINE AUTO GROUP LAFONTAINE MOTORS, INC LAGRANGE MOTORS LAGUNA
NIGUEL AUTO SALES INC LAKE COUNTY AUTO BROKERS INC LAKE COUNTY AUTO SALES LAKE
HARTWELL HYUNDAI LAKE PLACID MOTOR CAR, INC LAKE WALES CHRSYLER DODGE LAKELAND
CHRYSLER DODGE LAKELAND TOYOTA INC. LAKESIDE MOTORS INC LANCASTER AUTOMOTIVE
LANCASTERS AUTO SALES, INC. LANDERS MCLARTY SUBARU LANDMARK AUTO INC LANDMARK
CDJ OF MONROE, LLC LANDSTREET AUTO SOLUTIONS LLC LANGDALE HONDA KIA OF LANIGAN’S
AUTO SALES LANTERN MOTORS INC LARKIN COBB CHEVROLET BUICK LASCO FORD INC LATIN
MOTORS INTERNATIONAL LLC LAW AUTO SALES, INC LAWRENCE MOTORSPORTS INC LAWSON
MOTORSPORTS LDB MOTORS LEE AUTO GROUP INC LEE MAC AUTO SALES INC LEE’S AUTO
SALES, INC LEE’S SUMMIT HONDA LEGACY AUTO SALES, INC. LEGACY AUTOS

DEALER NAME

LEGACY TOYOTA

LEGEND AUTO, INC LEITH MITSUBISHI LEJUNE AUTO SALES, LLC LEOPARDI AUTO SALES
LET’S DRIVE AUTO CREDIT LLC LEVEL UP AUTO SALES LEWIS AUTO PLAZA INC LEXINGTON
AUTO GALLERY LGE CORP LIBERTY AUTO CITY INC LIBERTY AUTOMOTIVE LLC LIBERTY FORD
LINCOLN MERC INC LIBERTY USED MOTORS INC LIFESTYLE MOTOR GROUP LIGHTHOUSE AUTO
SALES LIGHTHOUSE AUTOMOTIVE GROUP LINCOLNWAY SALES & SERVICE LLC LIPTON TOYOTA
LITANI MOTORS LJ USED CARS INC 2 LMN AUTO INC LOGAN & LOGAN AUTO SALES
LOGANVILLE FORD LONDOFF JOHNNY CHEVROLET INC LONGSTREET AUTO LOU FUSZ BUICK GMC
LOU FUSZ DODGE CO LOU FUSZ MITSUBISHI ST. PETERS LOU FUSZ MOTOR CO LOU FUSZ
MOTOR CO OF METRO EAS LOWEST PRICE TRANSPORTATION LOWPRICE AUTO MART LLC LUCKY
CARS LUCKY LINE MOTORS INC LUCKY MOTORS INC LUNA MOTOR GROUP CORP LUNI AUTO
GROUP LLC LUXURY AUTO DEPOT LUXURY AUTO SALES LLC LUXURY FLEET LEASING LLC
LUXURY IMPORTS AUTO SALES

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

LUXURY MOTOR CAR COMPANY

LUXURY MOTORS OUTLET LUXURY MOTORWERKS LLC LYNCH CHEVROLET OF KENOSHA LYNNHAVEN
MOTOR COMPANY M & B AUTO SALES LLC M & L CHRYSLER DODGE JEEP RAM M & M AUTO PLEX
M & M AUTO SUPER STORE M & M AUTO WHOLESALERS, LLC M & M AUTO, INC. M & M MOTORS
OF ROCK HILL INC M I D OVERSEAS INC M STREET MOTORS LLC M1 AUTO INC MAC
CHURCHILL AUTO MALL MACHADO AUTO SELL LLC MACON AUTO SALES MADISON AUTO SALES
MADISON COUNTY FORD LINC MERC MAGIC CITY MOTORCARS, LLC MAGIC IMPORTS OF MAGIC
MOTORS CENTER MAGNA AUTO SALES, INC. MAHER CHEVROLET INC MAINLAND AUTO SALES INC
MAINSTREAM AUTO SALES LLC MAJOR MOTORS OF ARAB, INC. MALCOLM CUNNINGHAM HYUNDAI
MALOY AUTOMOTIVE LLC MARANATHA AUTO, INC. MARBURGER CHRYSLER DODGE JEEP MARCH
MOTORS INC. MARIETTA AUTO MALL CENTER MARIETTA AUTO SALES MARIETTA MITSUBISHI
MARK’S AUTOMOTIVE SALES LLC MARLOZ OF HIGH POINT MARONEY AUTO SALES MARTIN’S
AUTO BROKERS LLC MARTY FELDMAN CHEVY MASTER AUTO GROUP

 

DEALER NAME

MASTER CAR INTERNATIONAL, INC

MASTER CARS MATHEWS BUDGET AUTO CENTER MATHEWS FORD INC. MATHEWS FORD OREGON,
INC MATHEWS HAROLD NISSAN MATT CASTRUCCI MATTERN AUTOMOTIVE INC MATTHEWS MOTORS
INC. MATTHEWS-HARGREAVES CHEVROLET MAUS MOTORS INC MAUS NISSAN OF CRYSTAL RIVER
MAX AUTO SALES MAX MOTORS INC MAXIMUM DEALS, INC. MAXXIM AUTOMOTIVE MAYSVILLE
PREMIER AUTO LLC MAZ AUTO INC MAZARI MOTORS, LLC MAZDA OF ROSWELL MAZDA SAAB OF
BEDFORD MAZDA WESTSIDE MCADENVILLE MOTORS MCCLUSKY AUTOMOTIVE LLC MCCLUSKY’S
CHEVROLET INC MCDONOUGH NISSAN MCGHEE AUTO SALES INC. MCGUIRE KIA MCHENRY
MOTORWERKS MCINERNEYS WOODHAVEN CHRYSLER MCJ AUTO SALES OF CENTRAL MCKENNEY
CHEVROLET MCKINNEY DODGE CHRYSLER MEACH AUTO SALES MECHANICSVILLE TOYOTA MEISTER
IMPORT MOTORS INC MEMBERS SALES AND LEASING INC MEMORIAL HWY AUTO SALES AND
MEROLLIS CHEVROLET SALES METRO AUTO MART LLC METRO AUTO TRADERS INC METRO FORD
INC

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

METRO MOTORS KC LLC

METRO TRUCK SALES LLC MI AUTO CENTER LLC MIA ON WHEELS CORP MIA REPOS LLC MIAMI
AUTO LIQUIDATORS INC MIAMI AUTO WHOLESALE MIAMI EMPIRE AUTO SALES CORP MICHAEL
RABURN’S AUTO SALES MICHAEL’S AUTO SALES CORP MICHAEL’S IMPORTS MICHAEL’S MOTOR
CO MID AMERICA AUTO EXCHANGE INC MID AMERICA AUTO GROUP MID LAKE MOTORS INC.
MIDCITY AUTO & TRUCK EXCHANGE MIDTOWN MOTORS LLC MIDWAY AUTO GROUP MIDWEST AUTO
DIRECT MIDWEST AUTO MART LLC MIDWEST AUTO STORE LLC MIDWEST FINANCIAL SERVICES
MIDWEST MOTORS MIDWEST MOTORS SALES & SERVICE MIDWEST MOTORSPORT SALES & MIDWEST
WHOLESALE MOTORS LLC MIDWESTERN AUTO SALES, INC. MIG CHRYSLER DODGE JEEP RAM
MIGENTE MOTORS INC MIGHTY MOTORS MIKANO AUTO SALES, INC. MIKE AUTO SALES LLC
MIKE BASS FORD MIKE CASTRUCCI CHEVY OLDS MIKE CASTRUCCI FORD SALES MIKE SHAD
FORD MILFORD MOTORS, INC MILLENIUM AUTO SALES MILTON MARTIN HONDA MILTON MARTIN
TOYOTA MINT AUTO SALES MINT AUTO SALES

DEALER NAME

MINTON AUTO INC

MINTON MOTOR CARS II LP MIRA AUTO SALES LLC MIRABELLA MOTORS MIRACLE CHRYSLER
DODGE JEEP MJ AUTO SALES MMC AUTO SALES LLC MNS AUTO LLC MO AUTO SALES MODERN
CORP MOMENTUM MOTOR GROUP LLC MONARCH CAR CORP MONDIAL AUTO SALES LLC MONTERREY
10 AUTO SALES MONTGOMERY CHEVROLET MONTROSE FORD MONTROSE MAZDA KENT MOORE
NISSAN MOORESVILLE MOTOR COMPANY LLC MOORING AUTOMOTIVE GROUP LLC MORNING STAR
MOTORS MOSES FAMILY MOTORS MOSS CURTAIN MOTORS LLC MOSSCURTAIN MOTORS LLC MOTOR
CAR CONCEPTS II MOTOR CITY AUTO INC MOTOR MAX 2 LLC MOTORCARS MOTORCARS OF
NASHVILLE, INC. MOTORCARS TOYOTA MOTORHOUSE INC MOTORLINK MOTORLOTZ LLC MOTORMAX
OF GRAND RAPIDS MOTORPOINT ROSWELL MOTORS DRIVEN INC MOTORVATION MOTOR CARS
MOUNTAIN TOP MOTOR COMPANY INC MOUNTAIN VIEW CDJR MOYES AUTO SALES INC MR AUTO
INC MR WHOLESALER INC

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

MULDER AUTO SALES

MULLER HONDA OF GURNEE MULLINAX FORD OF PALM BEACH MUNSTERMAN AUTOMOTIVE GROUP
MURPHY MOTOR CO MURRAY’S USED CARS MUSIC CITY AUTOPLEX LLC MWS WHOLESALE AUTO
OUTLET MY CAR LLC MY CAR STORE MY VALUE CAR RENTALS, LLC MYEZAUTOBROKER.COM LLC
N AND R MOTORS NACHBAR AUTOMOTIVE NALLEY HONDA NAPLETON SANFORD IMPORTS LLC
NAPLETON ST LOUIS IMPORTS NAPLETON’S HYUNDAI NAPLETON’S MID RIVERS CHRYSLER
NAPLETON’S RIVER OAKS KIA NASH CHEVROLET COMPANY NASHVILLE CHRYSLER DODGE JEEP
NASSCO INTERNATIONAL, LLC NATIONAL AUTOMOTIVE, INC NATIONAL CAR MART, INC
NATIONAL MOTORS, INC. NATIONAL ROAD AUTOMOTIVE LLC NATIONWIDE AUTO SALES INC
NATIONWIDE LUXURY CARS INC NAVA MOTORS CORP NAVARRE AUTO AND PAWN INC NC SELECT
AUTO SALES LLC NEIL HUFFMAN HONDA NEIL HUFFMAN VW NELSON AUTO GROUP NELSON MAZDA
NEUHOFF AUTO SALES NEW CENTURY AUTO SALES INC NEW RIDE MOTORS NEW RIDE MOTORS
NEW RIDE MOTORS INC NEW TECH AUTO REPAIR CORP

DEALER NAME

NEWARK AUTO LLC

NEWGEN MOTORS NEWPORT AUTO GROUP NEWTON’S AUTO SALES, INC. NEXT CAR INC NEXT
STEP AUTO SALES LLC NICE AUTO GROUP LLC NICHOLAS ANGELO MOTORS LLC NICHOLAS DATA
SERVICES, INC. NILE AUTOMOTIVE LLC NIMNICHT CHEVROLET NISSAN OF NEWNAN NONSTOP
MOTORS INC NORTH ALABAMA WHOLESALE AUTO NORTH BROTHERS FORD, INC NORTH COAST CAR
CREDIT LLC NORTH EAST AUTO SALES INC NORTH MAIN MOTORS INC NORTHERN KY AUTO
SALES LLC NORTHSTAR AUTO GROUP NORTHSTAR AUTO SALES, INC. NORTHTOWNE OF LIBERTY
SUZI, NORTHWEST AUTO BROKERS LLC NORTHWEST MOTORS INC NOTIME AUTOCARE & SALES
INC. NOURSE CHILLICOTHE NUKAR ALTERNATIVE LLC NU-WAVE AUTO CENTER O C WELCH FORD
LINCOLN MERCURY OAK GROVE AUTO SALES, INC. OASIS MOTORS O’BRIENS AUTO
EMPORIUM,LLC OCEAN DRIVE MOTORS LLC OCEAN HONDA O’CONNOR AUTOMOTIVE, INC OFF
LEASE FINANCIAL, INC. OHIO AUTO CONNECTION, INC. OHIO MOTORCARS OLATHE FORD
SALES, INC. OLD SOUTH SALES INC. OLDHAM MOTOR COMPANY LLC OLE AUTO SALES OLE
AUTO SALES

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

ON THE ROAD AGAIN, INC. ON TRACK AUTO MALL, INC. ONE SOURCE AUTOS INC ONEILL
AUTOMOTIVE INC ONLY USED TRUCKS JACKSONVILLE. ORANGE PARK AUTO MALL ORANGE PARK
DODGE ORANGE PARK TRUCKS ORLANDO AUTOS OSCAR MOTORS CORPORATION OT AUTO SALES
OUR LOCAL DEALER OURISMAN CHEVROLET CO INC. OV AUTO FARM OXMOOR FORD LINCOLN
MERCURY OXMOOR MAZDA OXMOOR TOYOTA P S AUTO ENTERPRISES INC PACE CAR PALM BAY
FORD PALM BAY MOTORS PALM BEACH AUTO DIRECT PALM CHEVROLET OF GAINESVILLE PALM
TREE AUTO SALES PALMEN BUICK GMC CADILLAC INC PALMETTO CAR CENTER PALMETTO FORD
PALMETTO WHOLESALE MOTORS PAPPADAKIS CHRYSLER DODGE JEEP PARADISE MOTOR SPORTS
PARAMOUNT AUTO PARKWAY MOTORS INC PARS AUTO SALES INC PARSON’S AUTOMOTIVE, INC.
PASQUALE’S AUTO SALES & BODY PATRIOT AUTO SALES PATRIOT AUTOMOTIVE LLC PATRIOT
PRE-OWNED AUTOS LLC PAUL BLANCO’S GOOD CAR COMPANY PAUL CERAME KIA PAUL MILLER
FORD, INC. PAYDAY MOTOR SALES

DEALER NAME

PAYLESS AUTO OF TULLAHOMA LLC PAYLESS AUTO SALES LLC PAYLESS MOTORS LLC PC AUTO
SALES LLC PCS AUTO SALES LLC PCT ENTERPRISES OF FLORIDA LLC PEGGY’S AUTO SALES
PENLAND AUTOMOTIVE LLC PENN DETROIT AUTOMOTIVE PENSACOLA AUTO BROKERS, INC
PENSACOLA AUTO MART, INC. PERFORMANCE CHRYSLER JEEP PERFORMANCE CHRYSLER JEEP
PERFORMANCE CHRYSLER JEEP DODG PERFORMANCE MOTOR COMPANY LLC PERFORMANCE USED
CARS LLC PETE MOORE CHEVROLET, INC PETE MOORE IMPORTS, INC PETERS AUTO SALES,
INC. PGF AUTOMOTIVE LLC PHILIPS AUTO SALES LLC PHILLIPS BUICK PONTIAC GMC INC
PHILLIPS CHRYSLER-JEEP, INC PHILLIPS TOYOTA PIC OF GREER INC PIEMONTES DUNDEE
CHEVROLET PIERSON AUTOMOTIVE PILES CHEV-OLDS-PONT-BUICK PINELLAS PARK AUTO INC
PINEVILLE IMPORTS PINNACLE AUTOMOTIVE GALLERY PITTSBURGH AUTO DEPOT INC
PITTSBURGH AUTO DEPOT INC PLAINFIELD AUTO SALES, INC. PLATINA CARS AND TRUCKS
INC PLATINUM AUTO EXCHANGE INC PLATINUM AUTO SOURCE LLC PLATINUM AUTO TRADE
PLATINUM USED CARS PLATTNER’S PLAY AUTO EXPORT LLC PLAZA MOTORS, INC.

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

PLEASANT VALLEY MOTORS PORT MOTORS PORTAL AUTOMOTIVE INC POWER ON AUTO LLC
POWERBUY MOTORS PRADO AUTO SALES PRE-AUCTION AUTO SALES INC PREFERRED AUTO
PREMIER AUTO BROKERS, INC. PREMIER AUTO GROUP PREMIER AUTO LOCATORS PREMIER AUTO
SALES OF BAY PREMIER AUTOMOTIVE GROUP INC PREMIER AUTOMOTIVE KC PREMIER
AUTOMOTIVE OF BONNER PREMIER AUTOMOTIVE SALES INC PREMIER MOTORCAR GALLERY
PREMIERE CHEVROLET, INC. PREMIERE MOTOR SPORTS LLC PREMIERE USED CARS PREMIUM
AUTO EXCHANGE PREMIUM AUTOS LLC PREMIUM CARS PREMIUM CARS OF MIAMI LLC PREMIUM
MOTORS OF FLORIDA LLC PRESPA AUTO SALES PRESTIGE AUTO BROKERS PRESTIGE AUTO CAR
SALES LLC PRESTIGE AUTO GROUP PRESTIGE AUTO MALL PRESTIGE AUTO SALES PRESTIGE
AUTO SALES & RENTALS PRESTIGE ECONOMY CARS INC PRESTON AUTO OUTLET PRESTON HONDA
PRICED RIGHT CARS, INC PRICELESS AUTOMOTIVES PRIDE AUTO SALES LLC PRIME AUTO
EXCHANGE PRIME MOTORS INC PRIME TIME MOTORS PRIMETIME MOTORS OF GARNER

DEALER NAME

PRISTINE CARS & TRUCKS INC PRO SELECT AUTOS PROCAR PROVIDENCE AUTO GROUP LLC PT
AUTO WHOLESALE PUGMIRE FORD LLC PURE AUTOMOTIVE LLC Q AUTOMOTIVE BRANDON FL LLC
QUALITY AUTO BROKERS QUALITY AUTO SALES OF QUALITY AUTO SALES OF FL LLC QUALITY
USED AUTOMOTIVE LLC R & B CAR COMPANY R & Z 2 AUTO SALES RADER CAR CO INC
RAFAELS CREDIT CAR INC RAMSEY MOTORS RANDY CURNOW AUTO PLAZA/RC RANDY SHIRKS
NORTHPOINTE AUTO RANKL & RIES MOTORCARS, INC RAPTOR AUTOMOTIVE RATCHET
MOTORSPORTS LLC RAY CHEVROLET RAY LAETHEM BUICK GMC INC RAY PEARMAN LINCOLN
MERCURY RAY SKILLMAN EASTSIDE RAY SKILLMAN NORTHEAST MAZDA RAY SKILLMAN
OLDSMOBILE AND RAYMOND CHEVROLET KIA RAYTOWN AUTOMALL RBF AUTO RD AUTO LLC RE
BARBER FORD INC REAL RELIABLE RIDES LLC REALITY AUTO SALES INC RED SHAMROCK LLC
REGAL MOTORS INC REGAL PONTIAC, INC. REGIONAL AUTO FINANCE LLC REGIONAL
WHOLESALE REIDSVILLE NISSAN INC REINEKE FORD LINCOLN MERCURY

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

RENEWIT CAR CARE REPUBLICA AUTO SALES REVOLUTION MOTORS LLC REYNOLDS AUTOMOTIVE
LLC RHOADES AUTOMOTIVE INCORPORATE RICART FORD USED RICH AUTO SALES LTD RICH
MORTONS GLEN BURNIE RICHARD HUGES AUTO SALES RICHARD KAY AUTOMOTIVE RICHARDSON
FORD, INC RICHLAND AUTO MART RICHMOND AUTO DEPOT INC RICK CASE CARS INC RIDE NOW
AUTO SALES RIDE TIME, INC. RIGHT PRICE AUTO SALES OF RIGHT WAY AUTOMOTIVE
RIGHTWAY AUTOMOTIVE CREDIT RIGHTWAY AUTOMOTIVE CREDIT RIGHTWAY AUTOMOTIVE CREDIT
RITE PRICE AUTO SALES LLC RIVER BEND FORD RIVER CITY AUTO SALES INC RIVERSIDE
MOTORS, INC RIVIERA AUTO SALES SOUTH INC ROAD RUNNER AUTO SALES, INC. ROB
PARTELO’S WINNERS ROBERT-ROBINSON CHEVROLET ROBERTS COMPANY MOTOR MART LLC
ROBINSON AUTOMOTIVE GROUP ROCK AUTO KC INC ROCK BOTTOM AUTO SALES, INC. ROCK
ROAD AUTO PLAZA ROCKENBACH CHEVROLET SALES INC ROD HATFIELD CHRYSLER DGE JEEP
ROGER WILLIAMS AUTO SALES ROGER WILSON MOTORS INC ROME MOTOR SALES RON’S RIDES
INC ROSEDALE AUTO SALES INC ROSELLE MOTORS INC

DEALER NAME

ROSEVILLE CHRYSLER JEEP ROSEWOOD AUTO SALES LLC ROTRO RIDEZ LLC ROUEN CHRYSLER
DODGE JEEP INC ROUSH HONDA ROUTE 4 BUDGET AUTO ROY O’BRIEN, INC ROYAL OAK FORD
SALES, INC. RPM AUTO SALES RUESCHHOFF AUTOMOBILES LLC RUSH AUTO SALES II S & B
AUTO BROKERS LLC S S AUTO INC SABISTON MCCABE AUTO SOLUTIONS SABRINA AUTO SALES
INC SAGAMORE AUTO LEASING & SALES SAINT LOUIS AUTO WORKS LLC SALTON MOTOR CARS
INC SAM GALLOWAY FORD INC. SAM HOSS ENTERPRISE SAMPEDRO MOTORS COMPANY INC
SANDOVAL BUICK GMC INC SANFORD AUTOPARK SANSING CHEVROLET, INC SAPAUGH MOTORS
INC SAULS MOTOR COMPANY, INC. SAVAGE AUTOMOTIVE GROUP SAVANNAH AUTO SAVANNAH
AUTOMOTIVE GROUP SAVANNAH HYUNDAI SAVANNAH MOTORS LLC SAVANNAH TOYOTA & SCION
SAVANNAH VOLKSWAGEN SCALES AUTO SOLUTIONS LLC SCHMIDT AUTO CENTER, LLC
SCHUMACHER AUTOMOTIVE SCOTT CLARK HONDA SCOTT EVANS CHRYSLER PLYMOUTH SCOTTI’S
AUTO REPAIT AND SALES SCOTTROCK MOTORS LLC SCOTTS AUTO SALES SELECT AUTO

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

SELECT AUTO GROUP LLC SELECT AUTO SALES SELECT CARS OF CLEVELAND LLC SELECT CARS
OF THORNBURG SELECT MOTORCARS INC SELECT MOTORS OF TAMPA INC. SELECT SI, LLC
SENA MOTORS INC SEPULVEDA MOTORS, INC. SERRA VISSER NISSAN INC SHAFER AUTO GROUP
SHAN AUTO SALES SHARP CARS OF INDY SHAVER MOTORS OF ALLEN CO INC SHEEHY FORD INC
SHEEHY GLEN BURNIE INC. SHELBYVILLE CHRYSLER PRODUCTS SHERMAN DODGE SHOOK AUTO
INC SHORELINE AUTO GROUP OF IONIA SHORELINE MOTORS SHOW ME AUTO MALL INC SHOW ME
MOTORS INC SHOWROOM AUTO SALES OF SHUTT ENTERPRISES INC SIGN AND DRIVE AUTO
GROUP WILK SIGN AND DRIVE AUTO SALES LLC SIGN AND DRIVE OF RALEIGH AUTO SIGN IT
DRIVE IT LLC SIGNATURE MOTORS USA LLC SIMPLE AUTO IMPORTS SIMS MITSUBISHI SINA
AUTO SALES, INC. SINCLAIR DAVE LINCOLN MERCURY SINCLAIR MOTOR COMPANY SIR
MICHAEL’S AUTO SLS INC SMART CHEVROLET, INC SMART WAY AUTO FINANCE SMARTBUY
SELECT AUTOMOTIVE SMITH MOTORS SMITHS AUTO SALES SOBH AUTOMOTIVE

DEALER NAME

SOLO AUTO GROUP SOMERSET MOTORS SONS HONDA SOURCE AUTOMOTIVE INC SOUTH BAY AUTO
SALES LLC SOUTH CHARLOTTE PREOWNED AUTO SOUTH COUNTY AUTO CENTER SOUTH DADE
TOYOTA SOUTH MOTORS HONDA SOUTHEAST JEEP EAGLE SOUTHERN AUTO BROKERS SOUTHERN
CHOICE AUTO LLC SOUTHERN COUNTRY INC SOUTHERN KENTUCKY AUTO & TRK SOUTHERN MOTOR
COMPANY SOUTHERN MOTORSPORTS GA SOUTHERN PARK AUTO MALL INC SOUTHERN STAR
AUTOMOTIVE SOUTHERN TRUST AUTO GROUP SOUTHFIELD JEEP-EAGLE, INC. SOUTHFIELD
QUALITY CARS, INC. SOUTHSIDE SALES SOUTHTOWN MOTORS SOUTHTOWN MOTORS HOOVER
SOUTHTOWNE MOTORS OF NEWNAN SOUTHWEST AUTO SALES SOUTHWEST AUTOMOTIVE (SWAG)
SOUTHWEST FLORIDA AUTO SPACE & ROCKET AUTO SALES SPACE CITY AUTO CENTER
SPARTANBURG CHRYSLER JEEP INC SPC AUTO SALES LLC SPEEDWAY AUTO SALES 27 LLC
SPEEDWAY AUTO SALES LLC SPEEDWAY MOTORS, INC SPIRIT FORD INC SPITZER AUTOWORLD
SHEFFIELD SPITZER KIA SPITZER MOTOR CITY SPORTS AND IMPORTS, INC. SPORTS CENTER
IMPORTS INC SPRINGFIELD BUICK GMC CADILLAC

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

SRQ AUTO LLC

ST CHARLES MOTORS

ST GEORGE AUTO BROKERS LLC

ST MARY AUTO LLC

ST. PETERS AUTO GROUP LLC

STANFIELD AUTO SALES

STAN’S CAR SALES

STAR AUTO

STARGATE AUTO SALES LLC

STARGATE AUTO SALES LLC

STARK AUTO SALES

STARRS CARS AND TRUCKS, INC

STATE LINE NISSAN INC.

STATE STREET AUTO SALES

STATE STREET AUTO SALES INC

STATELINE CHRYSLER DODGE JEEP

STEARNS MOTORS OF NAPLES

STEELY LEASE SALES

STEPHEN A FINN AUTO BROKER

STERLING AUTO SALES

STERLING AUTOMOTIVE LLC

STEVE RAYMAN CHEVROLET, LLC

STEWART AUTO GROUP OF

STINGRAY CHEVROLET

STINGRAY CHEVROLET BARTOW LLC

STOKES AUTOMOTIVE INC

STOKES BROWN TOYOTA SCION

STOKES BROWN TOYOTA SCION

STOKES HONDA CARS OF BEAUFORT

STOKES KIA

STOKES MAZDA

STOKES USED CAR CENTER

STOKES VOLKSWAGEN

STRONG AUTO

SUBARU OF DAYTON

SUBARU OF KENNESAW LLC

SUBARU OF MCDONOUGH, LLC

SUBARU OF PORT RICHEY INC

SUBURBAN FORD OF WATERFORD

SUGARLAND AUTO FINANCE INC

SULLIVAN BUICK GMC INC

SUMMERS MOTORS INC

DEALER NAME

SUMMERVILLE FORD

SUMMIT AUTO LLC

SUMMIT AUTO SALES CORP

SUMMIT CITY CHEVROLET, INC.

SUMMIT PLACE KIA

SUMMIT PLACE KIA MT. CLEMENS

SUN TOYOTA

SUNBELT CHRYSLER JEEP DODGE

SUNCOAST AUTOMOTIVE SALES LLC

SUNCOAST QUALITY CARS LLC

SUNLIGHT AUTO LLC

SUNNY DAY AUTO SALES & SERVICE

SUNNY FLORIDA MOTORS, INC.

SUNNY KING TOYOTA

SUNNYSIDE MITSUBISHI

SUNRISE AUTO SALES LLC

SUNRISE AUTOMOTIVE LLC #2

SUNRISE CHEVROLET

SUNSET MOTORS

SUNSHINE AUTO

SUNTRUP HYUNDAI INC

SUNTRUP NISSAN VOLKSWAGEN

SUPER ADVANTAGE AUTO SALES

SUPER AUTO SALES

SUPER AUTO SALES INC

SUPER CARS DIRECT INC

SUPER DEAL AUTO SALES LLC

SUPERCARS OF CAROLINAS INC

SUPERIOR ACURA

SUPERIOR AUTO EXCHANGE INC

SUPERIOR AUTO GROUP

SUPERIOR BUICK GMC

SUPERIOR CHEVROLET

SUPERIOR HONDA

SUPERIOR HYUNDAI

SUPERIOR HYUNDAI SOUTH

SUPERIOR MOTORS NORTH

SUPREME CAR SALES LLC

SUSAN SCHEIN CHRYSLER PLYMOUTH

SUSKIS AUTO SALES

SUTHERLAND CHEVROLET INC

SUTHERLIN NISSAN

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

SUTHERLIN NISSAN ORLANDO

SW PREMIER MOTOR GROUP INC

SWANNS RENTAL AND SALES INC

SWANSON SERVICE

TABOR MOTOR COMPANY

TAMIAMI FORD, INC.

TAMPA AUTO SOURCE INC

TAMPA BAY LUXURY LLC

TAMPABAYAUTOS.NET

TARGET AUTOMOTIVE

TAYLOR AUTO SALES INC.

TAYLOR IMPORT SALES INC

TAYLOR MORGAN INC

TAYLOR’S AUTO SALES

TD CAR SALES

TDR AUTO PLAZA LLC

TEAM AUTOMOTIVE

TED CIANOS USED CAR CENTER

TEDS AUTO SALES INC

TENA AUTOMOTIVE LLC

TENNESSEE AUTOPLEX, LLC

TERESA AUTO SALES

TERRE HAUTE AUTO AND EQUIPMENT

TERRY CULLEN CHEVROLET

TERRY LEE HYUNDAI INC

TERRY REID HYUNDAI

TESTAROSSA MOTORS

TEXANS AUTO GROUP

TEXAS BAY AREA PRE-OWNED

TEXAS CAPITAL AUTO SALES, INC

TEXAS MOTOR CLUB LLC

TEXAS STAR AUTO

TEX’S AUTO SALES

TEXVEN AUTO SALES

THE 3445 CAR STORE, INC.

THE AUTO BROKER

THE AUTO GROUP LLC

THE AUTO STORE

THE AUTO STORE

THE AUTOBLOCK

THE BOULEVARD CAR LOT

THE CAR CENTER

DEALER NAME

THE CAR COMPANY

THE CAR CONNECTION, INC.

THE CAR GUYS AUTO SALES

THE CAR GUYS LLC

THE CAR LOT

THE CAR MAN LLC

THE CAR SHOPPE LLC

THE CAR SPOT

THE CAR STORE

THE CHEVY EXCHANGE

THE CONNECTION MOTORS

THE LUXURY AUTOHAUS INC.

THE MINIVAN STORE

THE MONTGOMERY GROUP LLC

THE ORIGINAL USED CAR FACTORY

THE REPO STORE

THE RITE CAR

THE SUPER AUTO OUTLET

THE USED CAR FACTORY INC

THE WHEEL DEAL AUTO

THEE CAR LOT #2

THORNTON CHEVROLET, INC

THORNTON ROAD HYUNDAI

THORNTON ROAD KIA

THOROUGHBRED FORD INC

THOROUGHBRED FORD OF PLATTE

TIGER’S AUTO GALLERY LLC

TILLMAN AUTO LLC

TIM SHORT PREMIERE USED CARS

TIM TOMLIN AUTOMOTIVE GROUP

TIMBERLAND FORD

TIME TO BUY LLC

TINPUSHER LLC

TITAN AUTO SALES

TK AUTO SALES LLC

TKP AUTO SALES

TKP AUTO SALES INC

TMR AUTO SALES LLC

TNT AUTO SALES INC

TOM GILL CHEVROLET

TOM HOLZER FORD

TOM TEPE AUTOCENTER INC

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

TOM WOOD FORD

TOMMY’S AUTO SALES

TONY ON WHEELS INC

TONY’S AUTO SALES OF

TONY’S AUTO WORLD

TOP NOTCH AUTO BROKERS INC

TOP NOTCH AUTOS LLC

TOP TEN AUTO TAMPA

TOTAL CAR CARE AUTO SALES

TOTAL CYCLE CARE INC

TOTALNATION AUTO PRO LLC

TOVI MOTORS

TOWN & COUNTRY AUTO SALES, LLC

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY FORD, INC.

TOWNE EAST AUTO

TOWNSEND FORD INC

TOYOTA OF CINCINNATI

TOYOTA OF LAKEWOOD

TOYOTA OF LOUISVILLE, INC.

TOYOTA OF MUNCIE

TOYOTA OF TAMPA BAY

TOYOTA ON NICHOLASVILLE

TOYOTA SOUTH/SCION SOUTH

TRADEWINDS MOTOR CENTER

TRADEWINDS MOTOR CENTER LLC

TRANS AUTO SALES

TRAYLOR AUTOMOTIVE GROUP

TRI CITY MOTORS SUPERSTORE

TRI STATE USED AUTO SALES

TRIAD AUTO SOLUTIONS

TRIAD AUTOPLEX

TRI-CITY AUTO MART

TRI-COUNTY CHRYSLER PRODUCTS

TRIPLE C CAR CO., INC.

TRIPLE M AUTO CONSULTANTS

TRISTATE AUTOMOTIVE GROUP INC

TRI-STATE FINE CARS

TROPICAL AUTO OUTLET

TROPICAL AUTO SALES LLC

TROY FORD INC

TRUCK AND AUTO OUTLET

TRUCK AND AUTO OUTLET

DEALER NAME

TRUSSVILLE WHOLESALE AUTOS

TRUST CAPITAL AUTOMOTIVE GROUP

TRUST FAMILY AUTO SALES

TRUSTED MOTORS LLC

TRUSTED MOTORS LLC

TS XTREME AUTO OUTLET INC

TSW FINANCIAL LLC

TWIN CITY CARS INC

TWINS AUTO GROUP LLC

TWO OS MOTOR SALES

TX CAR WORLD

U.S. AUTO GROUP, INC.

U.S. FLEET & LEASE, LLC

ULTIMATE AUTO DEALS INC

ULTIMATE MOTOR CARS LLC

UNI AUTO SALES

UNIQUE AUTOMOTIVES

UNITED AUTO BROKERS

UNITED AUTO INC

UNITED AUTO SALES

UNITED AUTOMOTIVE GROUP INC

UNITED LUXURY MOTORS LLC

UNITED MOTOR COMPANY INC

UNITED VEHICLE SALES

UNIVERSAL AUTO PLAZA LLC

UNIVERSAL AUTO SALES OF PLANT

UNIVERSITY HYUNDAI OF DECATUR

UNIVERSITY MOTORS

UNLIMITED AUTO SALE LLC

US AUTO MART INC

US AUTO SALES

US AUTO SALES AND SERVICE INC

US AUTOS, INC.

US MOTOR SALES LLC

US MOTORS

US MOTORS

USA CAR SALES

USA CHOPPERS

USA FINE CARS, INC.

USA MOTORCARS

USED CAR MOTOR MALL OF GRAND

USED CAR SUPERMARKET

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

USED CARS FORSALE LLC

USED IMPORTS AUTO, LLC

VA CARS INC

VA CARS OF TRI CITIES, INC

VADEN CHEVROLET BUICK PONTIAC

VADEN NISSAN OF HILTON HEAD

VALENTINE BUICK GMC

VANDER AUTO GROUP

VANN YORK BARGAIN CARS LLC

VANN YORK PONTIAC BUICK GMC

VANN YORK TOYOTA, INC

VANS AUTO SALES, LLC

VANTAGE MOTORS LLC

VARSITY LINCOLN MERCURY

VC CARS GWINNETT INC

VC CARS MARIETTA LLC

VEGTER AUTOMOTIVE

VEHICLES 4 SALES, INC.

VELOCITY MOTORS INC

VERACITY MOTOR COMPANY LLC

VERACITY MOTOR COMPANY LLC

VERSATILE COLLECTION

VESTAVIA HILLS AUTOMOTIVE

VIC BAILEY LINCOLN MERCURY

VICTORIA MOTORS, LLC

VICTORY AUTO INC

VICTORY CHEVROLET

VICTORY CHEVROLET BUICK

VICTORY CHEVROLET LLC

VILLAGE AUTO OUTLET INC

VILLAGE AUTO SALES LLC

VILLAGE AUTOMOTIVE

VINSON MOTORS LLC

VIP AUTO ENTERPRISES INC

VIP AUTO GROUP, INC.

VISION AUTO LLC

VISTA CARS & TRUCKS

VIZION AUTO

VMARK CARS

VOGUE MOTOR CO INC

VOLKSWAGEN OF LEES’ SUMMIT

VOLKSWAGEN OF OCALA

DEALER NAME

VOLUME HYUNDAI

VOLVO OF OCALA

VOLVO SALES & SERVICE CENTER I

VOSS CHEVROLET INC

VSA MOTORCARS LLC

W & S AUTO CENTER INC

W. HARE & SON

WABASH AUTO CARE INC

WADE FORD INC

WAGNER SUBARU

WALDORF FORD, INC.

WALDROP MOTORS INC

WALKER FORD CO., INC.

WALLY’S WHEELS

WANTED WHEELS INC

WARNER MOTORS LLC

WARSAW BUICK GMC

WASHINGTON AUTO GROUP

WAYNESVILLE AUTO MART

WEEKS MOTORS

WEINE AUTO SALES EAST

WEINLE AUTO SALES

WESLEY AUTOMOTIVE LLC

WEST BROAD HYUNDAI

WEST COAST CAR & TRUCK SALES

WEST END AUTO SALES & SERVICE

WEST INTERNATIONAL CORP

WEST SIDE TOYOTA

WESTGATE PRE OWNED

WHEELS & DEALS AUTO SALES

WHEELS MOTOR SALES

WHITE MOTOR COMPANY

WHITEWATER MOTOR COMPANY INC

WHITEWATER MOTORS INC

WHOLESALE AUTO MART INC

WHOP.COMAUTOSALES&SRVLLC

WIDEWORLDOFCARS.NET LLC

WILDCAT AUTO SALES

WILDFIRE MOTORS INCORPORATED

WILLETT HONDA SOUTH

WIN—WIN AUTO CENTER CORP

WINDER AUTO SALES INC.

 

 



--------------------------------------------------------------------------------

Exhibit 10.20

 

DEALER NAME

WINDY CITY MOTORSPORTS, INC

WINGMAN AUTOMOTIVE, INC

WISE MOTORS

WOLFORD AUTOMOTIVE SALES LLC

WOODBRIDGE MOTORS, INC.

WOODY ANDERSON FORD

WOODY SANDER FORD, INC.

WORKMANS AUTO SALES

WORLD AUTO

WORLD AUTO NETWORK INC

WORLD AUTO, INC.

WORLD CAR CENTER & FINANCING

WORLD CLASS MOTORS LLC

WORLDWIDE AUTO SALES AND

WORLDWIDE MOTORS LLC

WORLEY AUTO SALES

WORRY FREE AUTO GROUP, LLC

WRIGHT’S AUTO SALES

XL AUTO

XL1 MOTORSPORTS, INC

XPRESS AUTO MALL

XTREME CARS & TRUX LLC

XTREME MOTORS INC

YADEN’S AUTO SALES, INC

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YES AUTO SALES INC

YES AUTOMOTIVE INC

YORWAY AUTO SALES INCORPORATED

YOU SELECT AUTO SALES LLC

YOUR DEAL AUTOMOTIVE

YOUR KAR CO INC

YPSILANTIS IMPORT AUTO SALES

Z AUTO PLACE

Z AUTO PLACE

Z IMPORTS SALES & SERVICE INC

Z MOTORS LLC

ZAPPIA MOTORS

ZECK MOTOR COMPANY

ZEIGLER CHEVROLET LLC

ZEIGLER CHRYSLER DODGE JEEP

ZIMMER MOTOR

DEALER NAME

ZOOM! AUTOS OF DALLAS

ZT AUTO SALES

 

 